Citation Nr: 0413161	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-21 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected hemorrhoids.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected instability of the ulnar collateral 
ligament of the left first metacarpal phalangeal joint.  



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from November 1980 to November 
2000.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 RO decision that granted service 
connection and assigned noncompensable evaluations for 
hemorrhoids and instability of the ulnar ligament of the left 
first metacarpal phalangeal joint (thumb).  

The claim for a higher initial rating for his service-
connected left thumb disability is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran and his representative if further 
action is required on his part.  



FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the instant appeal.  

2.  The service-connected hemorrhoids are currently shown to 
be productive of a disability picture that more nearly 
approximates that of pain, intermittent bleeding, and 
recurrent manifestations consistent with large hemorrhoids 
and excessive redundant tissue; neither persistent bleeding 
with secondary anemia nor fissures are demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 10 percent 
rating for the service-connected hemorrhoids have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.2, 4.3, 4.6, 4.7, 4.114 including Diagnostic Code 7336 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Prior to the veteran's appeal, the Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's initial claim, the Board notes 
that the RO issued a letter dated in February 2003 that 
generally informed the veteran of the medical and other 
evidence needed to substantiate his claim and what medical or 
other evidence he was responsible for obtaining.  VA also 
identified which evidence it was responsible for obtaining.  

In the May 2003 Statement of the Case (SOC), the RO provided 
the veteran with the pertinent rating schedule provisions 
regarding his claim for increase for the hemorrhoids, as well 
as, the regulations pertaining to VA's duty to assist in the 
development of claims under 38 C.F.R. § 3.159.  

VA has thereby substantially met its obligations to notify 
the veteran of the medical and other evidence needed to 
substantiate his claim and of what evidence he is responsible 
for obtaining. Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that the veteran was accorded VA 
examinations that were completed in March and May 2001.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and, to the extent the action taken 
hereinbelow is favorable to the veteran, there is no further 
action to be undertaken to comply with the provisions of VCAA 
and the implementing regulations.  See Wensch v. Principi, 15 
Vet App 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  The Board will proceed to 
decide the veteran's claim on the merits.  


Fenderson Analysis

Before proceeding with its analysis of the veteran's claims, 
the Board finds that some discussion of the Court's holding 
in Fenderson v. West, 12 Vet. App. 119 (1999), is warranted.  

In that case, the Court emphasized the distinction between a 
new claim for an increased rating for a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial rating for 
a disability where it has just been recognized as service-
connected.  When assessing an increased rating claim, the 
rule of Francisco v. Brown holds that the current level of 
disability is of primary importance.  7 Vet. App. 55, 58 
(1994).  

However, where, as here, the veteran has expressed 
dissatisfaction with the assignment of initial ratings, the 
Francisco rule does not apply; rather, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity. See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.   

Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.  

Also, when making determinations concerning the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  An evaluation of 
the level of disability present must include consideration of 
functional impairment in the veteran's ability to engage in 
ordinary activities, including employment. 38 C.F.R. § 4.10.  


Entitlement to an initial higher rating for service-connected 
hemorrhoids

In this case, the veteran has a noncompensable rating for 
hemorrhoids evaluated under 38 C.F.R. § 4.114, Diagnostic 
Code 7336, effective on December 1, 2000, the date of receipt 
of the initial claim of service connection.  

Under the provisions of Diagnostic Code 7336, hemorrhoids, 
internal or external, a noncompensable evaluation is assigned 
for mild or moderate hemorrhoids.  A 10 percent disability 
rating is warranted for large or thrombotic irreducible 
hemorrhoids, with excessive redundant tissue.  A 20 percent 
disability evaluation is assigned for hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2003).  

In a March 2001VA examination report, the examiner noted that 
the veteran was status post colonoscopy January 2001 for 
hemorrhoid excision.  

In a Mary 2001 VA examination report, the veteran reported no 
use of medication, suppositories, or creams because he 
received no relief of his symptoms.  In the past year, he 
reported occasional hemorrhoidal bleeding, sometimes severe 
enough to stain his clothes and force him to leave work to 
change.  He had daily irritation of his hemorrhoids with 
bowel movements.  

The veteran experienced hemorrhoidal swelling and bleeding 
two to three times a week that interfered with his ability to 
walk or sit for prolonged periods of time.  The veteran 
reported using toilet paper to stop hemorrhoidal bleeding 
that lasted for approximately 15 minutes.  He reported no 
fecal leakage or involuntary bowel movements.  

On rectal examination, the examiner found no evidence of 
fissures, fecal leakage or anemia.  The examiner reported no 
evidence of bleeding during the examination.  The examiner 
observed three, nickel-sized hemorrhoids at 2, 4 and 8 
o'clock.  The veteran reported that, at the time of the 
examination, the size of his hemorrhoids did not give him 
difficulty.  The examiner's diagnosis was that of chronic 
hemorrhoids with intermittent mild bleeding.  

The medical records from the veteran's private physician, Dr. 
B., reflected treatment of the veteran's bleeding hemorrhoids 
since April 2002.  In a February 2003 record, Dr. B made 
reference to a past colonoscopy that was unremarkable.  

The veteran had refused surgical treatment of his internal 
hemorrhoids, electing the use of Proctofoam with great 
improvement.  However, the veteran still reported persistent, 
intermittent mild bleeding and itching.  Mild internal 
hemorrhoids were again observed on examination in February 
2003.  

After a careful review of the evidence of record, the Board 
finds that the service-connected hemorrhoids are shown to be 
manifested by bleeding, and pain.  On VA examination in May 
2001, the examiner visualized three nickel-sized hemorrhoids.  
On more recent private examination in February 2003, the 
veteran's private physician observed some internal 
hemorrhoids.  Despite some relief of discomfort from the use 
of Proctofoam, the veteran still presents with hemorrhoids 
and complaints of recurrent and sometimes severe bleeding.  

Thus, the Board finds that the service-connected disability 
picture more nearly approximates that of large hemorrhoids 
with excessive redundant tissue.  Accordingly, as persistent 
bleeding with anemia or fissures are not demonstrated, a 10 
percent rating, but not higher, is warranted for the service-
connected hemorrhoids under Diagnostic Code 7336.  

Inasmuch as his hemorrhoid disability has not been more than 
10 percent disabling since service in November 2000, he is 
not entitled to a "staged" rating under Fenderson because the 
compensable rating represents his maximum level of disability 
since the filing of his claim.  



ORDER

An initial rating of 10 percent for the service-connected 
hemorrhoids is granted, subject to the regulations governing 
the payment of VA monetary benefits.  



REMAND

In this case, the veteran has appealed the rating decision 
that granted service connection and assigned an initial 
noncompensable rating for a left thumb disability, under 
38 C.F.R. § 4.71a, Diagnostic Codes 5299-5224, effective on 
December 1, 2000, the date of receipt of the initial claim 
for service connection.  

The veteran immediately appealed the RO's initial grant of 
service connection his left thumb disability and contended 
that his service-connected disability warrants a higher 
evaluation.  

Accordingly, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Also, the Board notes that effective on August 16, 2002, the 
rating schedule criteria for evaluating ankylosis and 
limitation of motion of the fingers, including Diagnostic 
Code 5224, was recently revised.  The veteran was informed of 
this change in pertinent regulations in the RO's May 2003 
Supplemental Statement of the Case.  

However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-19 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  

Therefore, the RO must address the veteran's claims for 
increase, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations for ankylosis 
and limitation of motion of the digits of the hands.      

Although the veteran has been provided a VA examination in 
March 2001 to evaluate the severity of his service-connected 
left thumb disability, further examination is indicated in 
order to address the provisions of the various rating 
criteria.  

Further, the veteran has complained of increased inability to 
open objects and loss of strength.  A VA examination is 
warranted to provide a more complete disability picture.  

Finally the Board notes that the RO must ensure that the 
mandates of VCAA have been met prior to returning the case 
for the purpose of appellate review.  

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran 
with a Veterans Claims Assistance Act of 
2000 (VCAA) notice letter pertaining to 
his claim in accordance with the 
requirements of that act and applicable 
court decisions.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
of VCAA are fully satisfied and send the 
veteran a letter detailing the provisions 
of VCAA and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The veteran should be afforded a VA 
examination to determine the severity of 
the service-connected left thumb 
disability.  The claims folder, including 
the report of the March 2001 VA spine 
examination, should be made available to 
the examiner for review before the 
examination.  All indicated testing 
should be done in this regard.  

3.  After completion of the development 
requested hereinabove, the RO should 
undertake to review the veteran's claim 
for increase in light of the applicable 
rating criteria.  If any benefit on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence, and discussion of all pertinent 
regulations, including regulations 
implementing the VCAA the old and the 
amended rating criteria for 
musculoskeletal hand disabilities.  They 
should be given a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



